Name: Council Decision (EU) 2016/367 of 4 March 2016 on the conclusion of the Cooperation Agreement on Satellite Navigation between the European Union and its Member States and the Kingdom of Norway
 Type: Decision
 Subject Matter: Europe;  international affairs;  European construction;  organisation of transport
 Date Published: 2016-03-15

 15.3.2016 EN Official Journal of the European Union L 68/16 COUNCIL DECISION (EU) 2016/367 of 4 March 2016 on the conclusion of the Cooperation Agreement on Satellite Navigation between the European Union and its Member States and the Kingdom of Norway THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 171 and 172, in conjunction with Article 218(6)(a) and the first subparagraph of Article 218(8) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Commission has negotiated the Cooperation Agreement on Satellite Navigation between the European Union and its Member States and the Kingdom of Norway (2) (the Agreement) which was signed on 22 September 2010. (2) The Agreement covers matters falling within the competence of the Union as well as Member States. (3) In accordance with Article 12(4) of the Agreement and the Decision on its signature (3), the Agreement is applied on a provisional basis by the Union, as regards elements falling within its competence, and by the Kingdom of Norway, pending the completion of the procedures for its conclusion. (4) The Agreement, which will also have to be ratified by Member States, should be approved on behalf of the Union for matters falling within its competence, HAS ADOPTED THIS DECISION: Article 1 The Cooperation Agreement on Satellite Navigation between the European Union and its Member States and the Kingdom of Norway is hereby approved on behalf of the Union (4). Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 4 March 2016. For the Council The President S.A.M. DIJKSMA (1) OJ C 131 E, 8.5.2013, p. 155. (2) OJ L 283, 29.10.2010, p. 12. (3) OJ L 283, 29.10.2010, p. 11. (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.